       Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 1 of 10
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              January 21, 2020
                            UN ITED STATESDISTRICT COURT                     David J. Bradley, Clerk
                             SOU THERN D ISTRICT OF TEX AS
                                 GA LVESTON D IV ISION

ALAN R AY DECKER,ET A L.,

              Plaintiffs.

V S.                                           CIW L A CTION N O .3:19-CV-00250

JAM E S ROUTLED GE,

              Defendants.



        There are severalm otions and requestsforpre-m otion conferencespending before

me in this case. They include:(1) Defendantr'qsRule 12(b)M otion to Dismiss First
AmendedComplaint(CtM otiontoDismiss'')(D1d.13);(2)Plaintiffsr'jM otionforLeave
to File Amended Petition (çdMotion forLeave'') (Dkts.24,26,36)1,
                                                               .(3)FirstAmended

M otion to W ithdraw as Plaintifis'j Counsel (D1d. 34); (4) Request for Pre-M otion
Copference gto Add Additional Parties) (Dkt.31),
                                               . and (5) Request for Pre-M otion
ConferencegtoFileaM otionforSummaryJudgmentonLiability Onlyq(Dkt.33).
        A fter carefully review ing the m otions and the applicable law , 1 GR AN T the

M otion to D ism iss and DENY the M otion for Leave. A s a result of these rulings,the

other pending m otions and requests for pre-m otion conferences are m oot and 1 D ENY

them as such. Iexplain m y reasoning below .




1For som e unknown reason, three identicalcopies of the M otion for Leave show up on the
docket.
     Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 2 of 10




                                     BA CK G R OU ND

       In August 2019,Plaintiffs Alan Ray Deeker (Gr ecker'') and Care Shap LLC
(ççcare Sharp''l (collectively,Gtplaintiffs'') filed this lawsuitagainst Jàmes Routledge
(CçRoutledge''). The gravamen of Plaintiffs' claim is that Routledge confiscated two
trailers withoutpermission from Deckerm ore than 15 years ago. Thatisnota lnisprint.

The claim isthatRoutledge took the trailersback in 2004.2

       In accordance w ith localprocedure,Routledge filed a pre-m otion letter seeking to

file a m otion to dism iss on various grounds,including thatPlaintiffs'claim s w ere barred

by the applicable stam te of lim itations. 1 gave Plaintiffs an opportunity to am end their
                    '
                .

com plaint,and they did so by filing a FirstAm ended Com plainton October25,2019. I

also entered a Docket ControlOrder,establishing O ctober25,2019,as the deadline by

which Plaintiffscould file an am ended pleading.

       A lthough som ewhat rambling and confusing, the First Am ended Com plaint

allegesthatRoutledge failed to tim ely return tw o trailers,Gcm ore accurately:custom -built

m obile surgicalinstrum entrepairshops.'' D ld.12 at5.Plaintiffsreadily concede thatthe

trailersw ere Gcleased to Routledge ...and paym entsare due back to the conversion date
            '
        .



in 2004.5'1d.(emphasisadded).Thelawsuitalso allegesthatRoutledge,who worked for
Deçkerapd/orCareSharp,breached a contractwhen,Gtldquringthelastquarterof2004(,)
Routledge stopped com mtmicating with (Care Sharpq. He stopped sending completed

22004 was a long tim e ago. Itwasthe yearM ark Zuckerberg created Facebook and President
George W .Bush beatD em ocratic challenger John K en'y to gain a second tenu in office. 1tw as
                                                                                         .

alsom orethan adecadebeforetheHouston Astrosbrokemy heartby engaging in a brazen sign-
stealing scandalthatbroughtshnm e to the City ofH ouston and tarnished its W orld Series trophy.
     Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 3 of 10




work ordersto (Care Sharp)corporate headquartersforcustomerinvoicing.'' 1d.at8.
            ,
                              '                                           .




Plaintiffs bring causes of action (Cfor conversion, intentional infliction of em otional

distress,defam ation of character and breach ofcontract.'' 1d.at4. Through thislaw suit,

Plaintiffsseekroughly $34 million in dam ages.

                                  LE GA L STA NDA RD

A.     RULE 12(b)(6)M OTION TO DISMISS
      FederalRule ofCivilèrocedure 12(b)(6)providesfordismissalofgn action for
(çfailuretostateaclaim uponwhichreliefcanbegranted.''FED.k..CIV.P.12(b)(6).GGTO
survive a m otion to dism iss,a complaintm ustcontain sufficient factualm atter,accepted

as true,to ûstate a claim to relief thatis plausible on its face.''' Ashcro.ftv.Iqbal,556

U.S.662,678(2009)(quotingBellAtl.Corp.v.Twombly,550U.S.544,570(2007)).ççA
claim has facialplausibility w hen the plairftiffpleads factualcontentthatallow sthe court

to draw the reasonable inference thatthe defendantis liable forthe m isconductalleged.''

1d. ln evaluating a m otion to dism iss,1m ustview thew ell-pleaded facts in the lightm ost

favorable to the plaintiff. Scc W alker v.Beaum ontIndep.Sch.D ist,938 F.3d 724,735

(5th Cir.2019).
      Is-l-he statm eoflimitationsm ay serveasaproperground fordism issalunder(Rule
12(b)(6)).....ifitappearsbeyond doubtthattheplaintiffcan proveno setoffactsin
supportofhis claim w hich w ould entitle him to relief'' W atts v.Graves,720 F,2d 1416,

1423 (5th Cir.1983)(quotation marks and citation omitted).See also Wo# v.Bellos,
No.3:11-cv-02015-L,2012 '
                        W L 652090,at *5 (N.D.Tex.Feb.28,2012) (ç1A stat-ute
oflimitationsmay suppol'tdismissalpursuantto Rule 12(b)(6)when itisevidentfrom a
                                            3
     Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 4 of 10




plaintiffs pleadings that the action is tim e-balmed and the pleadings.fail to raise som e

basisfortollingthestatute.'').ln assessingthesufficiency ofthecomplaint,Imustlimit                  i



m y review Gçto the com plaint, any docum ents attached to the com plaint, and any

docum ents attached to the m otion to dism iss that are centralto the claim and referenced

by thecomplaint.'' LoneStarFund lr(UL&)v.BarclaysBankPLC,594 F.3d383,387
(5th Cir.2010).3
B.     M OTION FOR LEAVE TO A M END COU LAINT

       Rule 15(a)provides:tç-l-hecourtshould geely giveleave gto amend acomplaintq
whenjusticesorequires.''FED.R.CIV.P.15(a). Given thisdirective,theFifth Circuit
has held that a district court should generally allùw a plaintiff at least one chance to

amendtheQomplaintunderRule 15(a)beforedismissing theactionwith prejudice.See
GreatPlains Tr.Co.v.Morgan Stanley Dean WitterdrCo.,313F.3d 305,329 (5th Cir.
2002).
        Although Rule15(a)ordinarily governstheamendmentofpleadings,tGltule 16(b)
governs the am endm ent ofpleadings after a scheduling order's deadline to am end has

expired.''Filgueira v.ULS.BankNat.Ass'n.,734 F.3d 420,422 (5th Cir.2013)(internal
quotation marks and citation omitted). UnderRule 16(b)(4),ççgajschedule may be
modifiedonly forgoodcauseandwiththejudge'sconsent,''FED.R.CIv.P.16(b)(4).A
courtis to consider the follow ing factors when determining w hether good cause exists:


3 In response to the M otion to D isp iss, Plaintiffs subm it the A ffidavit of A lan D ecker and
repeatedly refer to its contents. Since I cnnnotlook beyond the face of the pleadings when
consideringaRule12(b)(6)motion,ldeclinetoconsiderDecker'saffidavit.

                                               4
     Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 5 of 10




ç((1)theexplanationforthefailuretotimely moveforleavetoamend;(2)theimportance
of the amendment;(3) potentialprejudice in allowing the amendment;and (4) the
availability of a continuance to cure such prejudice.'' Filgueira,734 F.3d at422.
Ultimately,Rule 16(b)requiresaparty Gltoshow thatthedeadlinescarmotreasonably be
m et despite the diligence of the party needing the extension.'' S & W Enters.,LLC v.

SouthTrustBank ofAlabama,NA,315F.3d 533,535 (5th Cir.2003)(quotation marks
andcitationomitted).
                                     A NA LY SIS

A.    RULE 12(b)(6)M OTION TO DISMISS
      Given thatthethrustofthislawsuitisthatRoutledge converted twoirailersby not

returning them by a 2004 due date,the causes of action asserted in the FirstA m ended

Com plaint would have accrued,atthe latest,by D ecem ber 31,2004. N ot surprisingly,

the statute of-limitations presents a fbrmidaàle obstacle in this case. 'rlae limitations
period foreach daim setforth in the FirstA m ended Com plaintis as follow s:conversion

(two years):TEx.C1V.PRAC.CODE j 16.003(a),
                                         'intentionalintliction of emotional
distresstt'
          woyears):id.;breach ofcontract(fouryears):TEx.CIv.PltAc.CODE j16.051.
                                                                              ,
anddefamation (oneyear):TEX.CIV.PRAC.CODE j 16.002(a).ltisblack-letter1aw that
6Cacauseofaction accrueswhen awrongf'ulactcausessomelegalinjury,even ifthefact
of injury is notdiscovered untillater,and even if a11resulting damages have notyet
occurred.'' S.J'( v.R.K,933 S.W .2d 1,4 (Tex.1996).As aresult,itwould appearasif
Plaintiffs' oauses of adion w ere sled 11 to 14 years a-fter the applicable statutes of

lim itationshad expired.
     Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 6 of 10




       ln what can be best described as a desperate stab at salvaging this lawsuit,

Plaintiffs contend thatthe continuing tol'tdoctrine rescuestheir clgim s 9om a lim itation

quégm ire. The continuing tortrule in Texasprovidesan exception to the generalrulethat

the lim itationsperiod beginsto l'
                                 un w hen a claim accrues orwhen dam agesare sustained.

(GA continuing tort involves wrongful conduct inflicted over a period of tim e that is

repeated until desisted, and eaeh day creates a separate cause of action.'' First Gen.

Actz//y Corp.v.M d. Cas.Co., 981 S.W .
                                     2d 495, 501 (Tex.App.- Austin 1998,pet.
denied). $çA claim foracontinuingtol4 doesnotaccrueuntilthe defendant'swrongful
conductceases.''ExxonM obilCorp.v.Rincones,52O S.W .3d 572,592 (Tex.2017).The
continuing tol't doctrine is GGrooted in a plaintiff's inability to know ongoing conductis

causing herinjury;thus,therationale forthedoctrineno longerappliesiftheclaimant
hasdiscoveredherinjury anditscauseandthest>trte(oflimitations)conamencesto run
upon discovery.'' Markwardtv.Fcx.Indus.,Inc.,325 S.W .3d 876,894 (Tex.App.-
Houston (14th Dist.q2010,no pet.). In determining whetherthere is a continuing tort,
Gçcare mustbe taken to distinguish between 1) repeated injury proximately caused by
repetitiveWrongfulortortiousactsand 2)continuing injury arising from onewrongful
act. W hile the form er evinces a continuing tort,the latter does not.'' Rogers v. Veigel

InterVivosFr.No.2,162S.W .3d281,290(Tex.App. Amarillo2005,pet.denied).
      Despite Plaintiffs'valiant efforts,the continuing torts doctrine provides them no

relief here. It is hard to im agine how Plaintiffs w ere unaw are that the trailers had not




                                            6
     Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 7 of 10




been returned by the 2004 due date.'f Likewise,when itcom es to the breach ofcontract

claim ,Plaintiffs acknowledge that they knew back in 2004 of the alleged breach of

contract since that is when R outledge allegedly violated the contractual agreem ent by

failingto send work orders.Xlthough Plaintiffsmay have experienced continuing injury,
thealleged dam agesPlaintiffs sufferéd arose âom isolated actions- the conversion ofthe

trailers and the breach ofcontract- thAttook place in 2004. See M urray v.San Jacinto

Agency,Inc.,800S.W .2d 826,828(Tex.1990)((CThefactthatdamagemay continueto
occur for an extended period after accrualdoes notprevent lim itations from starting to

nm.'');Krohn v.Marcus Cable Assocs.,LP,201 S.W .3d 876,881(Tex.App.- W aco
2006,pet.denied)(Gûl-lere,the K rohns allege one wrongf'ul act- the placem ent of the
cable line across their pröpeo - which has been a source of continuing injury.

Therefore,weholdasamattçrof1aw thatM arcus'strespasswasnotacontinuingtort.'').
A s a result,the continuing tol4 rule is inapplicable and l m ust follow the long-standing

rule that((a cause ofaction generally açcrues atthe tim e w hen facts com e into existence

which authorizea claimantto seek ajudicialremedy.'' M urray,800 S.W .2d at828. At
the absolute latest,Plaintiffs' claim s accrued on D ecem ber 31,2004. The statutes of

lim itations expired one to fouryears from thatdate,w ellbefore this law suitw as tiled in .




Augustof2019. The statutesoflim itationsthusbara11ofPlaintiffs'causesofaction.

4 Plaintiffs airily assert that thçy did not leal'n that there w as çGa conversion and a breach of
contractand adefamation ofcharacterand an activeschemetodefraudPlaintif%sj''untilaM ay
17,2019 phone call. D k4.12 at4. Thisissim ply notplausible. A naked allegation,such asthis,
iswhollyinsuo cientto passmusterunderRule 12(b)(6). AstheSupremeCoul'thasnoted:GGA
pleading that offerslabels and conclusions br a formulaic recitation ofthe elem ents ofa cause of
action willnotdo. Nor doèsa complaintsuffice ifittendersnaked assertionsdevoid offurther
factualerlhancement.''Iqbal,556U.S.at678(quotationmarks,brackets,andcitationsomitled).
     Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 8 of 10




       Even ifPlaintiffs'claim sw ere notban-ed by the statutesoflim itations,Routledge

advances severaladditionalreasons why Plaintiffs'causes of action cannot survive as a

m atter oflaw . First,R outledge arguesthatthe intentionalinfliction ofem otionaldistress

claim fails because F here,ashere,the thrustEcofa plaintiff's com plaintis really another

tort,intentional infliction of emotional distress should not be available.'' Hoyman-
                      N        .           .
LaRoche,Inc.,144 S.W .3d 438,447 (Tex.2004). Seeond,Routledge notesthatCare
Shap ,as a business entity,cannotm aintain a claim forintentionalinfliction ofem otional

distress. See Haygood v.Chandler,N o.12-02-00239-CV,2003 W i 22480560,at *6
(Tex.App. Tyler.Oct.31,2063,pet.denied). Third,Routledge contends thatthe
econom ic loss rule- w hich bars tortrecovery when a contractualrelationship gives rise

to both contractualduties and tortduties,and Plaintiffs'injury is only to the economic
lossofthe subjectof a contractitself- precludesPlaintiffs'conversion claim. Fourth,
Routledge argues that the defam ation claim m ustbe dism issed because Plaintiffs have

failed to plead the elem ents of a defam ation claim under Texas'law . 1 take Plaintiffs'

failure to respond to these argum entsas arepresentation ofno opposition,and the m otion

to dism iss the claim s for conversion, intentional infliction of em otional distress, and

defam ation isg'
               ranted fortheseindependentreasons.

B.    M OTION FOR LEAVE TO A M END COM PLAU T

      Apparently recognizing the inadequaciesin theirlivepleading,Plaintiffs ask m eto

allow them to am end theircom plainta second tim e. 1 already gavePlaintiffs a chance to

am end the com plaintonce,and they did so oriOctober25,2019.
     Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 9 of 10




      The M otion forLeave w as filed a little ovelra m onth after the filing of the First

Am ended Com plaint and the expiration ofthe pleading deadline setforth in the D ocket

Control Order. The proposed Second Am ended Com plaint seeks to add a new party

(OEM M edicalSolutionsLLC) and seeks to add causes of action Gçfor com m on-law
gaud,fraud in the inducem ent,âaud by nondisclosure,and civilconspiracy to com m it

com m on-law gaud.'' Dlct.24-1 at 4. In their two-page M otion for Leave, the only

reasoning Plaintiffs provide for the need to file a Second A m ended Com plaint is as

follows: idln order to clarify the éase law for the Courtand include additional hard
                                                                                        1
evidence ofPlaintiffs (sicqposition,thisAmended Petition needsto be filed in orderto
help the Courtm ake a decision in keeping w ith federal law .'' Dk4. 24             This

explanation is com pletely inadequate. Plaintiffs m ake no effol't to explain why the

proposed new claim s could not have been bropght in the FirstAm ended Complaint.

Plaintiffsalso failto explain why they couid notflave added OEM M edicalSolutions
LLC as a defendantatan earlierdate.ln lightofthe factthatPlaintiffshave already filed

one am ended com plaint,there isno good cause or excusable neglectto supportthe filing

of a Second Am ended Com plaint. 1,therefore,exercisç m y discretion to deny leave to

am end. In doing so,I conclude thatPlaintiffshave notbeen diligentin seeking to am end

the complaint and there would be undue prejudice to Routledge if I allowed an
am endm entatthislate date. I also find thatpenzlitting an am endm entw ould be futile as

Plaintiffs'new claim s stillface a lim itationsbarashigh asM ountEverest.
   Case 3:19-cv-00250 Document 40 Filed on 01/21/20 in TXSD Page 10 of 10




                                CO NCLU SIO N

      For the reasons stated above,I GRANT Defendantl'ls Rule 12(b) M otion tp
DismissFirstAmended Complaint(D1d.13),
                                     .DENY Plaintiffsl'qM otion forLeaveto
FileAmended Petition (Dkts.24,26,36)9and DENY AS M OOT theFirstAmended
M otion to W ithdraw as Plaintiftls'j Counsel (Dkt. 34); Request for Pre-M otion
Conference (to Add Additional Partiesj (Dkt. 31); and Request for Pre-M otion
ConferencegtoFileaM otionforSummaryJudgmentonLiability Only)(Dk1.33).
                      '             -        --'
                                                      .
                                                           '   - '   '   .




      ThiscaseisD ISM ISSED .

      SIGNED atG alveston,Texas,this21stday ofJanuary,2020.




                                                   AN DREW M .ED ISON
                                        USETED STATES NLKGISTRATE D7DGE




                                        10
